DECISION
On September 22, 2009, Plaintiff filed her Complaint challenging Defendant's Notice of Deficiency Assessment, dated August 25, 2009, for tax year 2008. On March 16, 2010, Defendant filed a written recommendation proposing a resolution of this appeal. Based on information provided by Plaintiff, Defendant recommended that the August 25, 2009, Notice of Deficiency Assessment for tax year 2008 be cancelled in full, and that Plaintiff be allowed a child and dependent care credit of $412 and a working family child care credit of $549, for a total refund of $818.
On March 24, 2010, court personnel telephoned Plaintiff requesting a written response to Defendant's recommendation. During that conversation, Plaintiff stated that she agreed with Defendant's recommendation and would submit something in writing to the court. The court did not receive anything in writing and made a subsequent call to Plaintiff requesting that she submit a written statement reflecting her agreement. As of this date, the court has not received any written statement from Plaintiff. However, based on Plaintiff's verbal representation that she is in agreement with Defendant's March 16, 2010, written recommendation, the court accepts Defendant's recommendation. Now, therefore, *Page 2 
IT IS DECIDED that Defendant's August 25, 2009, Notice of Deficiency Assessment for the 2008 tax year be cancelled in full;
IT IS FURTHER DECIDED that Plaintiff be allowed a child and dependent care credit in the amount of $412;
IT IS FURTHER DECIDED that Plaintiff be allowed a working family child care credit in the amount of $549; and
IT IS FURTHER DECIDED that Defendant shall issue to Plaintiff a refund in the amount of $818, with statutory interest if any.
Dated this ___ day of May 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Dan Robinsonon May 26, 2010. The court filed and entered this Decisionon May 26, 2010.